DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copies of the non-patent literature documents were submitted with the information disclosure statement.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of cooling system, a vapor compression system such a roof top unit is found to be the corresponding structure in the disclosure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9 of U.S. Patent No. 11,015,826. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 11,015,826 shows a system comprising (see claim 5, line 1): 
a first cooling system configured to cool a first portion of a space (see claim 5, lines 2-3); 
a second cooling system configured to cool a second portion of the space (see claim 5, lines 4-5); 
5an automation controller configured to provide a first temperature set point (see claim 5, lines 6-7); 
sensors configured to detect a temperature of the space (see claim 5, line 8); and 
a first hardware controller separate from the automation controller, the first hardware controller configured to (see claim 5, lines 12-13): 
10receive a second temperature set point that is provided by a user (see claim 5, lines 14-15); 
determine a temperature difference between the first temperature set point and the second temperature set point (see claim 5, lines 16-18); 
determine whether the temperature difference is less than a maximum temperature change limit (see claim 5, lines 19-20); 
15determine whether the second temperature set point is lower than the detected temperature of the space (see claim 5, lines 21-22); 
determine whether the second temperature set point overrides the first temperature set point based on a determination that the temperature difference is less than the maximum temperature change limit (see claim 5, lines 23-26); 
20start a timer configured to expire after a set period of time in response to determining that the second temperature set point overrides the first temperature set point and that the second temperature set point is lower than the detected temperature of the space (claim 5, lines 27-31); 
in response to determining that the second temperature set point 25overrides the first temperature set point and to determining that the second temperature set point is lower than the detected temperature of the space, activate the first cooling system when the first temperature set point is above the detected temperature of the space and before the timer expires (see claim 5, lines 32-38); 
deactivate the first cooling system when the timer expires (see claim 5, lines 39-40);-and 
30in response to determining that the first cooling system should be activated, communicate a signal to the automation controller, the automation62133423ATTORNEY DOCKET NO.PATENT APPLICATION 018635.0811(P 160017C 1)21controller further configured to activate the second cooling system in response to receiving the signal (see claim 5, lines 45-49).
Regarding claim 2, US 11,015,826 further shows wherein the first hardware controller is further configured to deactivate the first cooling system in response to a determination to 5override the second temperature set point (see claim 6).
Regarding claim 3, US 11,015,826 further shows wherein the sensors are located within the space and the first hardware controller is not located within the space (see claim 7).
Regarding claim 4, US 11,015,826 further shows wherein the sensors are located within the space and the first hardware controller is not located within the space (see claim 8).
Regarding claim 5, US 11,015,826 further shows wherein the automation controller is further configured to cancel the override of the first temperature set point by the second temperature set point (see claim 9).

Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 11,015,826. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 6, US 11,015,826 shows a climate control system controller comprising a hardware processor configured to (see claim 3, lines 1-2): 
receive a first temperature set point at which a first climate control system is to activate, a temperature of a space, and a second temperature set point (see claim 3, lines 3-6); 
5determine a temperature difference between the first temperature set point and the second temperature set point (see claim 3, lines 7-8); 
determine whether the temperature difference is less than a maximum temperature change limit (see claim 3, lines 9-10); 
compare the second temperature set point with the received temperature of the 10space to determine whether the second temperature set point is below the received temperature of the space (see claim 3, lines 11-14); 
determine whether the second temperature set point overrides the first temperature set point based on a determination that the temperature difference is less than the maximum temperature change limit (see claim 3, lines 15-18); 
15start a timer configured to expire after a set period of time in response to determining that the second temperature set point overrides the first temperature set point and that the second temperature set point is lower than the temperature of the space (see claim 3, lines 19-23); 
in response to determining that the first climate control system should be 20activated, communicate a signal to an automation controller separate from the hardware processor, wherein the signal triggers the automation controller to activate a second climate control system (see claim 3, lines 37-41); 
in response to determining that the second temperature set point overrides the first temperature set point and to determining that the second temperature set point is 25lower than the temperature of the space, activate the first climate control system when the received temperature of the space is below the first temperature set point and before the timer expires (see claim 3, lines 24-30); and 
deactivate the first climate control system when the timer expires (see claim 3, lines 31-32).
Regarding claim 7, US 11,015,826 further shows wherein the 30hardware processor is further configured to deactivate the first climate control system in response to a determination to override the second temperature set point (see claim 4).

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,015,826. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 8, US 11,015,826 shows a method comprising (see claim 1, line 1): 
receiving, by a processor, a first temperature set point at which a first climate control system is to activate from an automation controller that is separate from the processor, a temperature of a space, and a second temperature set point (see claim 1, lines 2-7); 
5determining, by the processor, a temperature difference between the first temperature set point and the second temperature set point (see claim 1, lines 8-10); 
determining, by the processor, that the temperature difference is less than a maximum temperature change limit (see claim 1, lines 11-13); 
comparing, by the processor, the second temperature set point with the 10temperature of the space to determine that the second temperature set point is lower than the temperature of the space (see claim 1, lines 14-17); 
determining, by the processor, that the second temperature set point overrides the first temperature set point based on the determination that the temperature difference is less than the maximum temperature change limit (see claim 1, lines 18-22); 
15starting, by the processor, a timer configured to expire after a set period of time in response to determining that the second temperature set point overrides the first temperature set point and that the second temperature set point is lower than the temperature of the space (see claim 1, lines 23-27); 
in response to determining that the second temperature set point overrides the 20first temperature set point and to determining that the second temperature set point is lower than the temperature of the space, activating, by a switch, the first climate control system when the first temperature set point is above the temperature of the space and before the timer expires to cool a first portion of the space (see claim 1, lines 28-35); 
deactivating, by the processor, the first climate control system when the timer 25expires (see claim 1, lines 36-37); 
in response to determining that the first climate control system should be activated, communicating, by the processor, a signal to the automation controller that is separate from the processor (see claim 1, lines 42-44) ; and 
activating, by the automation controller that is separate from the processor, a 30second climate control system - in response to receiving the signal, wherein activating the second climate control system triggers the second climate control system to cool a second portion of the space (see claims 1, lines 45-49).
Regarding claim 9, US 11,015,826 further shows further comprising deactivating, by the processor, the first climate control system in response to a determination to override the second temperature set point (see claim 2).

Claim Objections
Claim 1 is objected to because of the following informalities:  “-and” appears to be in error for “and”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  It appears that the block of limitations from lines 23-28 should be inserted between the block of limitations ending at line 18 and the block of limitations beginning at line 19 to improve readability and for consistency with the other independent claims and with the claims of the parent application.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the “-“ in line 30 appears to be in error.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763